UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1625


ANGELA L. G. WEINERTH,

                   Plaintiff - Appellant,

             v.

THE MARTINSVILLE CITY SCHOOL BOARD,

                   Defendant - Appellee,

             and

ZEBEDEE TALLEY, JR.; THE MARTINSVILLE CITY COUNCIL; CITY OF
MARTINSVILLE, VIRGINIA, A Municipal Corporation,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Michael F. Urbanski, Chief District Judge. (4:17-cv-00067-MFU)


Submitted: March 12, 2020                                   Decided: March 16, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glen Franklin Koontz, KOONTZ P.C., Berryville, Virginia, for Appellant. James A. L.
Daniel, Martha White Medley, Khalilah A. Walters, Michael Anthony Nicholas, DANIEL,
MEDLEY & KIRBY, PC, Danville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Angela L. G. Weinerth appeals the district court’s order granting the Martinsville

City School Board summary judgment on her race and gender discrimination claims,

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-

17 (2018), and her age discrimination claim, brought pursuant to the Age Discrimination

in Employment Act of 1967, 29 U.S.C.A. §§ 621 to 634 (2018). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Weinerth v. Martinsville City Sch. Bd., No. 4:17-cv-00067-MFU (W.D.

Va. May 20, 2019).       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3